UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7016


GARRY DAVID GALLARDO,

                     Petitioner - Appellant,

              v.

R. HUDGINS, Warden, FCI Gilmer,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00020-JPB-JPM)


Submitted: June 3, 2021                                           Decided: August 10, 2021


Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Garry David Gallardo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Garry David Gallardo, a federal prisoner, appeals the district court’s orders

dismissing his 28 U.S.C. § 2241 petition without prejudice for lack of jurisdiction and

denying reconsideration. ∗ We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Gallardo v.

Hudgins, No. 5:20-cv-00020-JPB-JPM (N.D.W. Va. Apr. 29, 2020; Mar. 17, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       ∗
         Although the notice of appeal was received by the district court after expiration of
the appeal period, Gallardo has provided this Court a declaration under penalty of perjury
that he gave his notice of appeal to prison officials for mailing before the period expired.
See Fed. R. App. P. 4(c)(1)(B). Accordingly, we have jurisdiction over the appeal.

                                             2